People v Larrymore (2019 NY Slip Op 06412)





People v Larrymore


2019 NY Slip Op 06412


Decided on August 28, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 28, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
SHERI S. ROMAN
FRANCESCA E. CONNOLLY, JJ.


2018-06997
 (Ind. No. 1415/16)

[*1]The People of the State of New York, respondent,
vLatisha Larrymore, appellant.


David Zucker, Kew Gardens, NY, for appellant.
John M. Ryan, Acting District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, Nancy Fitzpatrick Talcott, and Antara D. Kanth of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Michael Aloise, J.), rendered May 3, 2018, convicting her of conspiracy in the second degree, upon her plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the Supreme Court improperly allowed the People to amend the indictment is without merit (see CPL 200.70[1]). The amendment did not change the People's theory of the prosecution, and served simply to conform the indictment to the evidence presented to the grand jury (see People v Jabbour, 73 AD3d 950, 950; People v Sommer, 265 AD2d 510, 510; People v Simmons, 212 AD2d 643, 644). The defendant also has not shown that she was prejudiced by the amendment (see People v Elie, 110 AD3d 1003, 1004; People v Daum, 278 AD2d 505, 505).
Contrary to the defendant's contention, the record demonstrates that her plea of guilty was knowing, voluntary, and intelligent (see People v Goldstein, 12 NY3d 295, 301; People v Morocho, 129 AD3d 1107, 1107-1108).
MASTRO, J.P., BALKIN, ROMAN and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court